UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4690



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE LEE FRANCE, a/k/a Jamie Francis,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-237)


Submitted:   January 18, 2006             Decided:   February 7, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston,
West Virginia, for Appellant. Charles T. Miller, Acting United
States Attorney, John L. File, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jamie Lee France pled guilty to possession of cocaine with

intent to distribute, in violation of 21 U.S.C. § 841(a) (2000).

He appeals his 188-month sentence, arguing that it violates his due

process rights, as informed by ex post facto principles.               He also

asserts that the sentence imposed was not reasonable.*              Finding no

merit to France’s claims, we affirm his sentence.

      France first contends that his due process rights, as informed

by ex post facto principles, are violated by the imposition of a

sentence under the Supreme Court's remedial decision in United

States v. Booker, 125 S. Ct. 738 (2005) (referring to Justice

Breyer’s opinion that makes the guidelines advisory rather than

mandatory), rather than under the mandatory guidelines applicable

at the time of his offense.            France argues that the remedial

portion of Booker, making the Guidelines advisory rather than

mandatory, retroactively increased his possible maximum penalty

from the top of the mandatory Guideline range to the maximum set

forth in the United States Code in violation of ex post facto

principles.    He relies for this proposition on the assumption that

the   mandatory   Guideline    range       could   not   include    judicially

determined    enhancements    under    Blakely.      France’s      argument   is

      *
      France also argues that 21 U.S.C. § 851 is unconstitutional
in that it increased his maximum sentence based on evidence of a
prior conviction not alleged in his indictment or proved to a jury.
He concedes that this argument is foreclosed by our recent opinion
in United States v. Cheek, 415 F.3d 349 (4th Cir. 2005).

                                       2
fatally flawed, however, since the limitation on judicial fact-

finding for purposes of the federal guidelines did not coexist with

the mandatory regime pre-Booker. We therefore find that this claim

is without merit.         See also United States v. Dupas, 419 F.3d 916

(9th Cir. 2005) (rejecting ex post facto claim); United States v.

Jamison, 416 F.3d 538 (7th Cir. 2005) (same); United States v.

Lata, 415 F.3d 107 (1st Cir. 2005) (same); United States v.

Scroggins, 411 F.3d 572, 576 (5th Cir. 2005) (same); United States

v. Duncan, 400 F.3d 1297 (11th Cir.) (same), cert. denied, 126 S.

Ct. 432 (2005).

       France also challenges the reasonableness of his sentence. He

asserts   that     the    188-month     sentence   imposed      is   greater   than

necessary to reflect the seriousness of the offense, promote

respect   for    the     law,   and    provide   just   punishment.       We   have

carefully reviewed the record and France's contentions and find

that the 188-month sentence imposed by the district court, when the

applicable advisory guideline range was 188 to 235 months, is

reasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005) (noting after Booker sentencing courts should determine

the sentencing range under the guidelines, consider the other

factors under § 3553(a), and impose a reasonable sentence within

the statutory maximum).

       Accordingly, we affirm France's sentence.                We dispense with

oral    argument    because      the    facts    and    legal   contentions    are


                                          3
adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                          AFFIRMED




                                4